
	
		I
		112th CONGRESS
		1st Session
		H. R. 572
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Mr. Nadler (for
			 himself, Ms. Moore,
			 Mr. Schiff,
			 Ms. Lee of California,
			 Mr. Ackerman,
			 Mr. Stark,
			 Mr. Filner,
			 Mr. Wu, Ms. Zoe Lofgren of California,
			 Ms. Speier,
			 Mrs. Maloney,
			 Mr. Weiner,
			 Mr. Berman,
			 Mrs. Napolitano,
			 Mr. Serrano,
			 Mr. Holt, Mr. Grijalva, Mr.
			 Moran, Ms. Loretta Sanchez of
			 California, Ms.
			 Schakowsky, Mr. Pallone,
			 Mr. Sires,
			 Ms. Woolsey,
			 Mr. Higgins,
			 Mr. Kucinich,
			 Mrs. McCarthy of New York,
			 Mr. Israel,
			 Mr. Bishop of New York,
			 Mr. Connolly of Virginia,
			 Mr. Ellison,
			 Ms. Slaughter,
			 Mr. Honda,
			 Ms. Hirono,
			 Ms. Matsui,
			 Ms. Roybal-Allard,
			 Ms. Wasserman Schultz,
			 Mr. Sherman,
			 Mr. Capuano,
			 Ms. Linda T. Sánchez of California,
			 Ms. Velázquez,
			 Mr. Thompson of California,
			 Mrs. Lowey,
			 Mr. Garamendi,
			 Mr. Blumenauer,
			 Mr. George Miller of California,
			 Ms. Eshoo,
			 Mr. McNerney,
			 Mr. Critz,
			 Mr. Rothman of New Jersey,
			 Mr. Payne, and
			 Mr. Inslee) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to provide certain
		  port authorities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Ports Act of
			 2011.
		2.Applicability to
			 port facilitiesSection
			 14501(c) of title 49, United States Code, is amended—
			(1)in paragraph
			 (2)(A)—
				(A)by striking
			 or after cargo,; and
				(B)by inserting
			 before the semicolon the following: , or the authority of a State,
			 political subdivision of a State, or political authority of 2 or more States to
			 adopt requirements for motor carriers and commercial motor vehicles providing
			 services at port facilities that are reasonably related to the reduction of
			 environmental pollution, traffic congestion, the improvement of highway safety,
			 or the efficient utilization of port facilities, if adoption or enforcement of
			 such requirements does not conflict with any other applicable Federal law or
			 regulation; and
				(2)by adding at the
			 end the following:
				
					(6)Clarification
				for paragraph (2)
						(A)Definition of
				port facilitiesFor purposes
				of paragraph (2)(A), the term port facilities means all port
				facilities for coastwise, intercoastal, inland waterways, and Great Lakes
				shipping and overseas shipping, including, wharves, piers, sheds, warehouses,
				terminals, yards, docks, control towers, container equipment, maintenance
				buildings, container freight stations and port equipment, including harbor
				craft, cranes, and straddle carriers.
						(B)Applicability of
				clean air actNothing in paragraph (1) shall limit the rights
				reserved to any State or a political subdivision thereof under the Clean Air
				Act (42 U.S.C. 7401 et
				seq.).
						.
			
